     Case 1:20-cv-01222-JPC Document 41 Filed 09/21/20 USDC
                                                       Page 1SDNY
                                                              of 9
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC #:
SOUTHERN DISTRICT OF NEWYORK                           DATE FILED: 9/21/20
                                                          X
JOSEFINA GONZ ALEZ, EDGAR FERNANDO
VELICELA, EDGAR PATRICIO VELICELA, JOHN                           Case No. 20-cv -1222   (cHW)
JAIRO VELICELA, MARCO TULIO SALDANHA,
JOSE ARMANDO SAMBULA, JOSE GINO DESOUZA,
EDUARDO FERNANDO MACANCELA CHEDRAUI
ANd VICTOR MANUEL DISLA,


                                           Plaintiffs,
                 -agarnst-

PENN STATION SHOE REPAIR,INC. d/b/A                               STIPULATED CONFIDENTIALITY
DRAGO SHOE REPAIR, 45TH STREET PARK AVENUE                        AGREEMENT AND PROTECTIVE
SHOE REPAIR INC. and VADIM KHAIMOV,                               ORDER
individually,

                                   Defendants
                                                          X

GREGORY H. NTOODS, DistictJudge:

          WHEREAS, all of the parties to this action (collectively, the "Parties" and each individually,

a   "Parry') request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive information

that they may need to disclose in connection with discovery in this acrion;

          !7HEREAS, the Parties, thtough counsel, agree ro the following terms; and

         !7HEREAS, this Court finds that good cause exists for issuance of an approp riately tailored

confidentiality order governing the pretrial phase of this action;

          IT IS HERF.BY ORDERED that the Parties to this action, their respective officers,        agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:

                  1.         With respect to "DiscoveryMateital" (i.e.,information of any kindproduced

or disclosed in the course of discovery in this action) that   a person has designated as   "Confidential"

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as expressly permitted hereunder:
       Case 1:20-cv-01222-JPC Document 41 Filed 09/21/20 Page 2 of 9




                2.          The Party or person producing or disclosing Discovery Material(each,

"Producing Parqr") may designate        as   Confidential only the portion of such material that      it
reasonably and in good faith believes consists of:


                @           previously non-disclosed financial information (including without limitation

                            profitabiJity reports or estimares, percentage fees, design fees, royalty rates,

                            minimum guarantee payments, sales repotts, and       sale margins);


                &)          previously non-disclosed material relating to ownership or control of any

                            non-public company;

                O           previously non-disclosed business plans, product-development information,

                            or marketing plans;

                (d)         any information    of a personal or intimate nature regarding any individual; or

                G)          any other category of information given confidential status by this Court

                            after the date of this Order.

                3.          \7ith respect to the Confidential portion of   any Discovery Material          other

than deposition transcripts and exhibits, the ProducingParq or its counsel may designate such

portion as "Confidential" by: (a) stamping or otherwise cleady marking          as   "Confidential" the

protected portion in   a   manner that will not interfere with legibrlity or audibility; and (b) producing

for future public use another copy of said Discovery Material with the confidential information

rcdacted.

               4.          A Producing Party or its counsel may designate deposition exhibits ot

portions of deposition transcripts as Confidential Discovery Matedal either by:           (a)   indicating on the

record during the deposition that a question calls for Confidential information, in which case the

reporter will bind the ttanscript of the designated testimony in a separate volume and mark it               as


"Confidential Information Governed by Protective Order;" or            ft) notiffing   the reporter and all



                                                         2
         Case 1:20-cv-01222-JPC Document 41 Filed 09/21/20 Page 3 of 9




counsel of tecord, in writing within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated "Confidential," in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control         as directed by the Producing Party    or that person's counsel.

During the 30-day period following         a deposition, all Parties   will treat the entire deposition transcript

as   if it had   been designated Confidential.

                     5.      If at any time   before the termination of this action a Producing Parry rcahzes

that   it should   have designated as Confidential some portion(s) of Discovery Material that            it

previously produced without limitation, the Producing Paty may so designate such material by

noti$ring all Parties in writing. Thereafter, all persons subject to this Order will ffeat such designated

portion(s) of the Discovery Material          as Confidential.   In addition, the Producing Party shall provide

each other Party with replacement versions of such Discovery Material that bears the "Confidential"

designation within two business days of providing such notice.

                     6.      Nothing contained in this Order will be construed        as: (a) a waiver   by aParty

or person of its dght to object to any discovery request; (b) a waiver of          any privilege or   protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or otherevidence.

                     7.      \Vhere a Producing Party has designated Discovery Material         as   Confidential,

other petsons subject to this Order may disclose such information only to the followingpersonst

                     (")     the Parties to this action, their insurers, and counsel to their insurers;

                     O)      counsel retained specifically for this action, including any panlegal, clerical,

                             or othef assistant that such outside counsel employs and assigns to this

                             mattef;




                                                           3
      Case 1:20-cv-01222-JPC Document 41 Filed 09/21/20 Page 4 of 9




                G)     outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       mattefi

                (d)    any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed      a   Non-Disclosure

                       Agreement in the form annexed      as   Exhibit A hereto;

                G)     as   to any document, its author, its addressee, and any other person indicated

                       on the face of the document as having received a copy;

               (q      any witness who counsel fot a Party in good faith believes may be called to

                       testify at ttioJ or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed as Exhibit          A

                       hereto;

               (g)     any person aPatty retains to serve as an expert witness or otherwiseprovide

                       specialized advice to counsel in connection with this action, provided such

                       person has first executed a Non-Disclosure Agreement in the form annexed

                       as Exhibit   A hereto;

               (h)     stenogaphers engaged to transcribe depositions the Parties conduct in this

                       actton; and

               (1)     this Court, including any appellate court, its support personnel, andcourt

                       fepofters.

               8.      Before disclosing any Confidential Discovery Material to any person referred

to in subparagraphs 7(d),7(9, or 7(g) above, counsel must provide a copy of this Order to such

persofl, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counselmust



                                                   4
       Case 1:20-cv-01222-JPC Document 41 Filed 09/21/20 Page 5 of 9




retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is perrnitted to testify (at deposition       ot trial) or at the conclusion

of the case, whichever comes first.

                9.      This Order binds the Parties and certain others to treat        as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to afford

confidential treatment to any Discovery Material designated         as   Confidential hereunder. All persons

are placed on notice that the Court is unlikely     to seal or otherwise affotd confidential treatment to

any Discovery Material introduced into evidence at tttal, even       if   such material has previously been

sealed or designated as Confidential.

                10.     In filing Confidential Discovery Material with this Court, or filing portions of

any pleadings, motions, or other papers that disclose such Confidential Discovery Material

("Confidential Court Submission'), the Parties shall publicly file        a redacted copy   of the Confidential

Court Submission via the Electronic Case FiJing System. In accordance with Rule 4(A) of the

Court's Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted copy of the

Confidential Court Submission undet      seal   with the Clerk of this Court, and the Parties shall serve

this Court and opposing counsel with unredacted courtesy copies of the Confidential Court

Submission. In accordance with Rule 4(A) of this Court's Individual Rules of Practice in Civil

Cases, any Party that seeks   to file Confidential Discovery Material under       seal must   file an application

and supporting declaration    justifying-on     a paticularized   basis-the sealing of such documents.

The parties should be awate that the Court will unseal documents if it is unable to make "specific,

on the record findings . . . demonstrating that closure is essential to preserve higher values and is

narrowly tailored to serve that interest." Lugosch    u.   Pyanid Co. of Onondaga, 435 tr.3d 1I0,720 Qd

Cir.2006).



                                                       5
         Case 1:20-cv-01222-JPC Document 41 Filed 09/21/20 Page 6 of 9




                  11   .   Any Party who objects to any        de   signation of confidenti ahty may at any ttme

before the trial of this action serve upon counsel for the Producing Parry               a   written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement prompdy,

counsel for all affected Parties will address their dispute to this Court in accordance with paragraph

2(C) of this Court's Individual Practices.

                  12.      Any Party who requests additional limits on disclosure (such               as "attorneys'


eyes    only" in extraordinary circumstances), may           any time before the trial of this acrion serve upon
                                                        ^t
counsel for the recipient Parties a v/ritten notice stating with particularity the grounds of the request.

If   the Parties cannot teach agreement prompdy, counsel for            a17   affected Parties will address their

dispute to this Court in accordance with Rule 2(C) of this Court's Individual Rules of Practice in

Civil   Cases.


                  1'3.     Recipients of Confidential Discovery Material under this C)rder may usesuch

mateiral solely for the prosecution and defense of this action and any appeals thereto, and not for

any other purpose or in any other litigation proceeding. Nothing contained in this Order, however,

will affect or restrict the rights of   any Party   with respect to its own documents or informarion

produced in this action.

                  14.      Nothing in this Order will prevent any Parry from producing any

Confidential Discovery Material in its possession in response to              a   lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon                 as


reasonably possible, and    if permitted by the time allowed under the request,               at least 10 days before

any disclosure. Upon receiving such notice, the ProducingPaty will bear the burden to oppose

compJiance with the subpoena, other compulsory process, or other legal notice                    if the Producing

Party deems it appropriate to do so.



                                                         6
      Case 1:20-cv-01222-JPC Document 41 Filed 09/21/20 Page 7 of 9




                 15.       Each person who has access to Discovery Material designated     as


Confidential pursuant to this Order must take all due precautions to prevent the unauthonzed ot

inadvertent disclosure of such material

                     16.   Within 60 days of the final disposition of this action-including all appeals-

all recipients of Confidential Discovery Material must either return    it-including all copies thereof--

to the Producing Party, or, upon permission of the Producing Party, destroy such        materiil-
including all copies thereof. In either event, by the 60-day deadline, the recipient must certifir its

return or destruction by submitting a written certification to the Producing Party that affirms that     it

has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing or

capturing any of the Confidential Discovery Material. Notwithstanding this provision, the attorneys

that the Parties have specifically retained for this action may rctiln an archiva) copy of ail pleadings,

motion papefs, transcripts, expert reports, legal memoranda, correspondence, or attorney work

product, even   if   such materials contain Confidential Discovery Material. Any such archival copies

that contain or constitute Confidential Discovery Material remain subject to this Order.

                 77.       This Order will survive the termination of the litigation and will continue to

be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

            THE BAIANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK




                                                      7
        Case 1:20-cv-01222-JPC Document 41 Filed 09/21/20 Page 8 of 9




                   18.     This Court will retain jurisdiction over all persons subject to this Order to

 the extent flecessary to enforce any obligations arising hereunder or to impose sanctions {or any

 contempt thereof.

SO STIPULATED        AND AGREED.


PAYKIN KRIE,G & ADAMS LLP                        THE LAXT OFFTCES OFJACOB ARONAUER

Attomeys for Defendants                          Attorneys for Plainti ffs


vy'   Da.or/ Suka&n
        David A. Schrader                                 acob Aronauer, Esq.
10 Grand Centtal                                  225Broadway,3'd Fl.
155 tX/est 44'h Street, 66 Fl.                   New Yotk, New York 10007
New York, New York 10017                          Q12) 323-6e80
Q47) 87e-234s

Dated: September 17,2020

                                                          SO ORDERED



 Dated: September 18, 2020
 New York, NewYork                                                 GREGORY H. WOODS
                                                                  United States DistrictJudge




                                                      8
         Case 1:20-cv-01222-JPC Document 41 Filed 09/21/20 Page 9 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEWYORK
                                                          X
JOSEFINA GONZALEZ, EDGAR FERNANDO
VELICELA, EDGAR PATRICIO VELICELA, JOHN
JAIRO VELICELA, MARCO TULIO SALDANHA,
JOSE ARMANDO SAMBULA, JOSE GINO DESOUZA,
EDUARDO FERNANDO MACANCELA CHEDRAUI
ANd VICTOR MANUEL DISLA,


                                        Plaintiffs,
                 -against-

PENN STATION SHOE REPAIR, INC. d/b/A DRAGO SHOE REPAIR,45TH STREET PARK AVENUE

SHOE REPAIR INC. and VADIM KHAIMOV
individually,

         Defendants.
                                                          X

                                                               acknowledge that      I   have read and

understand the Protective Order in this action governing the non-disclosure of those portions             of
Discovery Material that have been designated      as Confidential.   I agree that I will not disclose    such

Confidential Discovery Material to anyone other than for purposes of this Iitigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obJigations under the Protective Order,            I   understand

thatl    am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of anyissue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt                of
Court.




                                                          Name:
                                                          Date:




                                                      1
